ALLEN, J.
A testator devised a trust fund to certain trustees and their successors for charitable purposes, directing that the trustees and their successors should “be the sole judges as to the persons qualified and entitled -to have the benefits of said fund, and the purposes for which said expenditures shall be made, within the general spirit of the purposes for which this bequest is made.” Held, that the succession to such property is not exempt from the inheritance tax under Section 5334, General Code.
(Marshall, CJ., Robinson, Jones and Matthias, JJ., concur.)